DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Achour (US 2020/0057155; Cited in PTO-892 Part of Paper No. 20211111)  in view of Nawaz (US 2020/0225338).
	Regarding claims 21 and 30, Achour discloses a method and a system, the method comprising:
	receiving, at a computing device, radar reflections from a radar unit coupled to a vehicle (Fig. 1; paragraphs [0023], [0033]; e.g., the radar system 20 receives reflections from an object), 
	determining, by the computing device, a set of radar reflections that correspond to a first object in the environment (paragraph [0035]; e.g., The set of reflections occurs such as illustrated by paths 1, 2 and 3 of FIG. 1, as the signal first reflects back to the radar system 20 from the object, such as object 120);
	identifying respective radar reflections in the set of radar reflection that reflected off the first object and at least a second object in the environment based on prior location data for a plurality of objects in the environment (paragraphs [0024], [0026]; e.g., Other reflections bounce off a first point toward a second point, such as to the target vehicle 150) and (Fig. 8; paragraph [0037] see the vehicle 212 can distinguish the buildings 224 from moving vehicle 226 and is also able to identify a parked vehicle 228); and 
	determining a location of the first object relative to the vehicle based on remaining radar reflections in the set of radar reflections (paragraphs [0036], [0038], [0041]; e.g., the radar system 20 determines a location of at least one object as a function of the comparison information).
 Achour fails to specifically disclose removing, by the computing device, the identified respective radar reflections from the set of radar reflections.
	However, Nawaz discloses removing, by the computing device, the identified respective radar reflections from the set of radar reflections (paragraphs [0043], [0049]; e.g., remove the 
Therefore, taking the teachings of Achour in combination of Nawaz as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to removing the identified respective radar reflections from the set of radar reflections in order to correct for static clutter may include rejecting radar signal components associated with the radar signal reflected back from the vehicle via the surface of at least one stationary object other than the vehicle (Nawaz: paragraph [0017]).
Regarding claims 22 and 31, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, further comprising: removing a false positive detection determined based on the identified respective radar reflections that reflected off the first object and at least the second object in the environment (Nawaz: paragraphs [0043], [0049]).
Regarding claims 23 and 32, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, wherein first object is a second vehicle in the environment and the second object is an overhead sign (Achour: Fig. 1 see road sign 140 and police car 120). 
Regarding claims 24 and 33, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, further comprising: receiving the prior location data for the plurality of objects in the environment from a map database (Achour: Fig. 1 references 120, 130, 140, 142).
Regarding claims 25 and 34, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, further comprising: receiving the prior location data for the plurality of objects from a different sensor system coupled to the vehicle (Achour: paragraphs [0016]-[0017], [0033]).

Regarding claims 27 and 36, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, further comprising: providing, by the computing device, information indicating a location of the second object to a remote computing system, wherein the remote computing system is configured to update a global map to include the location of the second object (Achour: paragraph [0016] see the information is then used to form a continuously updated real-time landscape, reducing processing time by allowing the sensor fusion to treat this as stationary clutter).  
Regarding claims 28 and 37, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, wherein identifying respective radar reflections in the set of radar reflection that reflected off the first object and at least the second object in the environment based on prior location data for a plurality of objects in the environment comprises: 
	determining that the first object is positioned proximate the second object using prior location data for at least the first object and the second object (Achour: paragraphs [0024], [0026], [0037]); and 
	identifying respective radar reflections that reflected off both the first object and the second object based on determining that the first object is positioned proximate the second object (Achour: paragraphs [0024], [0026], [0037]).
	Regarding claims 29 and 38, Achour in combination of Nawaz discloses the method and the system of claims 21 and 30, wherein identifying respective radar reflections in the set of 
	Regarding claim 30, Achour in combination of Nawaz discloses the system of claim 30, wherein the computing device is coupled to the vehicle and further configured to: control the vehicle based on at least the location of the first object (Achour: paragraph [0031], [0034]).  
Claim 40 is drawn to a non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device, cause the computing device to perform functions comprising code means for generating steps of claim 21.  Therefore, the same rationale applied to claim 21 applies. In addition, Achour in combination with Nawaz inherently discloses a computer program product, i.e., given that Achour/Nawaz discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648